Filed 11/16/20 P. v. Madding CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C091252

                   Plaintiff and Respondent,                                    (Super. Ct. No. 19CF02776)

         v.

BRIAN SCOTT MADDING,

                   Defendant and Appellant.




         Appointed counsel for defendant Brian Scott Madding asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm the trial court’s order.




                                                             1
                                              I
       The People’s May 8, 2019, first amended complaint charged defendant with the
first degree murder of Greta Jane Putnam (Pen. Code, § 187, subd. (a)—count 1)1 and
burglary (§ 459—count 2). The complaint also alleged that the murder was committed
during the course of a burglary (§ 190.2, subd. (a)(17)), and as to both counts, that
defendant used a deadly weapon (§ 12022, subd. (b)(1)), and had suffered two prior
prison terms (§ 667.5, subd. (b)).
       Defense counsel declared a doubt concerning defendant’s competency to stand
trial and proceedings were suspended pending a section 1368 competency evaluation
Dr. Don Stembridge’s report opined defendant was competent to stand trial. The trial
court found defendant competent and reinstated criminal proceedings. Defendant then
entered dual pleas of not guilty and not guilty by reason of insanity. In response, the
court appointed two new experts, Dr. Craig West and Dr. Kevin Dugan, to evaluate him
pursuant to section 1026. These experts ultimately submitted reports opining defendant
was sane at the time of the alleged crimes. Following a preliminary examination,
defendant was held over for trial. Defendant later withdrew his not guilty by reason of
insanity plea.
       On the first day of trial, defendant withdrew his not guilty plea. He entered a plea
of no contest to first degree murder and admitted the felony murder allegation in
exchange for dismissal of the remaining count and special allegations with a waiver
pursuant to People v. Harvey (1979) 25 Cal. 3d 754. It was stipulated that the factual
basis for the plea would be taken from the probation report.
       That report stated the 86-year-old victim was discovered by her home healthcare
worker, laying in blood-soaked bedding in her bed. The fire department responded, and




1      Undesignated statutory references are to the Penal Code.

                                             2
upon closer inspection, found a knife protruding from the victim’s neck. Similar knives
were located in the kitchen. It was determined the victim was stabbed at least three times
in the neck and three times in her forearm, but probably lived for several minutes before
succumbing to blood loss from her wounds.
       On the victim’s mirror in her bathroom written in lipstick was “666” and a
pentagram. A fingerprint recovered from the lipstick tube was matched to defendant.
Defendant admitted to smoking marijuana with a pipe recovered in the victim’s home.
Defendant also admitted to taking the victim’s credit card, which was the only thing
missing from the house.
       Defendant was seen the morning the body was discovered with a bloody blanket
and had contacted authorities to report that he had been assaulted in an apparent attempt
to manufacture an alibi. When authorities contacted defendant again the next day, the
blanket was gone. During questioning, defendant first attempted to blame the murder on
an individual named Jonathan, but later admitted to committing the crime alone.
Defendant had observed the victim and thought she would be an easy target.
       The trial court sentenced defendant to life without the possibility of parole. The
court also ordered defendant pay a $300 restitution fine (§ 1202.4, subd. (b)), a $30
criminal conviction assessment fee (Gov. Code, § 70373, subd. (a)(1)), and a $40 court
operations assessment fee (§ 1465.8). Additionally, the court ordered defendant to pay
$1,965 in restitution to the California Victim Compensation Board for the victim’s burial
costs (§ 1202.4, subd. (f)) and reserved jurisdiction to determine the amount of restitution
to award to the victim’s estate. The court found defendant did not have the ability to pay
the presentence investigation or public defender fees. Defendant timely appealed and his
request for a certificate of probable cause was denied.
                                              II
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the relevant procedural history of the case and requests this court to

                                              3
review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days from the date the opening brief was filed and has not
done so.
          Having examined the entire record pursuant to Wende, we find no arguable error
that would result in a disposition more favorable to defendant. Consequently, we will
affirm.
                                       DISPOSITION
          The judgment is affirmed.



                                                      /s/
                                                  BLEASE, Acting P. J.



We concur:



    /s/
ROBIE, J.



   /s/
MURRAY, J.




                                              4